DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings were received on December 1, 2021.  These drawings are approved by the Examiner with the exception of the following informalities:  
The drawings are objected to because of the following informalities:  
In Figure 2, the lead line for the right-hand most occurrence of reference numeral 120 does not appear to be designating the thermal head.  To correct this issue, it suggested that the lead line be extended to appropriately designate the thermal head similar to the other occurrences of reference numeral 120 in Figure 2.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4-7 are objected to because of the following informalities:  
With respect to claim 4, the term “the multi-colored indicia” has no proper antecedent basis because no multi-colored indicia was previously recited in the claims. 
With respect to claim 5, the term “the multi-colored indicia” has no proper antecedent basis because no multi-colored indicia was previously recited in the claims.
With respect to claim 6, the term “the thermal print heads” (plural) in line 3 has no proper antecedent basis because only “at least one thermal print head” was previously recited in claim 1.  Note consistent terminology should be used throughout the claims.  Therefore it is suggested that the term “the thermal print heads” be deleted and replaced with the term “the at least one thermal print head” to use consistent terminology throughout the claims. 
With respect to claim 7, the term “the multi-colored indicia” has no proper antecedent basis because no multi-colored indicia was previously recited in the claims.
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. (WO 00/68015 A2).
With respect to claim 1, Haas et al. teaches a multi-color retransfer single stamping system (Fig. 1) comprising:
at least one thermal print head 56B-1, 56B-2, 56B-3 (Fig. 5B) configured to print indicia from a donor ribbon 54B-1, 54B-2, 54B-3 onto a retransfer film 82 to print indicia on the retransfer film 82; and
at least one thermal stamp (i.e., roll 88) configured to apply pressure onto the retransfer film 82 to transfer the indicia from the retransfer film 82 to one or more target objects (i.e., cards 72).  See in particular, Figures 5, 5B, and 10 and the description on page 21, line 19-page 24, line 30.  
While Haas et al. only describe one thermal stamp for transferring the indicia to the one or more objects, note that it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP§ 2144.04, part VI, B). In this instance, there has been no unexpected result disclosed.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of thermal stamps to allow for transfer of indicia to multiple objects simultaneously and thereby make a more efficient stamping process.  	   
With respect to claim 2, Haas et al. teaches the at least one thermal print head 56B-1, 56B-2, 56B-3 is configured to print the indicia from the donor ribbon 54B-1, 54B-2, 54B-3 onto the retransfer film 82 during a single pass of the retransfer film 82 by the thermal print head.  See Figure 5B in particular.  
With respect to claim 3, Haas et al. teaches the thermal print head 56B-1, 56B-2, 56B-3 is configured to print “variable” data in the indicia from the donor ribbon 54B-1, 54B-2, 54B-3 onto the retransfer film 82.  Note that the particular type of data (i.e., variable, invariable data) being printed by the print head does not appear to effect the structure of the print head and thus the print head of Haas et al. is capable of printing any desired data, such as both variable or invariable data, and therefore meets the claim language as recited.  
With respect to claim 4, Haas et al. as modified teaches wherein the thermal stamps are configured to transfer the variable data in the multi-colored indicia from the retransfer film 82 onto the one or more target objects 72.
With respect to claim 5, Haas et al. teaches the at least one thermal print head 56B-1, 56B-2, 56B-3 is configured to print the data in the multi-colored indicia onto the retransfer film 82 in locations such that the data is transferred from the retransfer film 82 onto the same target object 72 of the one or more target objects by at least one of the thermal stamps 88.  Again note that the particular type of data (i.e., variable data, invariable data) being printed by the print head does not appear to effect the structure of the print head and thus the print head of Haas et al. is capable of printing any desired data, such as both variable or invariable data, and therefore meets the claim language as recited.  
With respect to claim 6, Haas et al. teaches the at least one thermal print head 56B-1, 56B-2, 56B-3 is configured to print the indicia from the donor ribbon 54B-1, 54B-2, 54B-3 onto the retransfer film 82 while the retransfer film 82 moves by the thermal print heads in only a single direction, as shown in Figure 5B and described on page 21, line 19-page 22, line 21. 
With respect to claim 8, Haas et al. teaches wherein the stamping system is an inline stamping system, as shown in Figure 5.
With respect to claim 9, note that while Haas et al. appears to teach the printing and transferring occurring in an inline stamping system, the provision of an off-line stamping system (in which the printing and stamping occur in two different locations) is an obvious matter of design choice depending upon the specific needs and design of the marking process.  Furthermore, it has been held that making elements integral or separable is an obvious matter of engineering choice.  See MPEP 2144.04(V)(B) & (C).  Thus, it would have been obvious to one of ordinary skill in the art to provide the printing and transferring to occur at different locations using an off-line stamping system to provide separate and more compact areas for performing each operation and any necessary maintenance without having to stop operation of the entire machine as desired.  
With respect to claim 10, Haas et al. teaches a method comprising:
printing different colors from different donor ribbons 54B-1, 54B-2, 54B-3 onto a retransfer film 82 using thermal print heads 56B-1, 56B-2, 56B-3 to print multi-colored indicia on the retransfer film 82, and
transferring the multi-colored indicia from the retransfer film 82 to one or more target objects 72 using at least one thermal stamp (i.e., roll 88) that apply pressure onto the retransfer film.  See in particular, Figures 5, 5B, and 10 and the description on page 21, line 19-page 24, line 30.  
While Haas et al. only describe one thermal stamp for transferring the indicia to the one or more objects, note that it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP§ 2144.04, part VI, B). In this instance, there has been no unexpected result disclosed.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of thermal stamps to allow for transfer of indicia to multiple objects simultaneously and thereby make a more efficient stamping process.  	   
With respect to claim 11, Haas et al. teaches wherein the multi-colored indicia are printed from the different donor ribbons 54B-1, 54B-2, 54B-3 onto the retransfer film 82 during a single pass of the retransfer film by the thermal print heads 56B-1, 56B-2, 56B-3, as shown in Figure 5B and described on page 21, line 19-page 22, line 21.
With respect to claim 12, Haas et al. teaches wherein the different colors are printed to print “variable” data in the multi-colored indicia from the different donor ribbons 54B-1, 54B-2, 54B-3 onto the retransfer film 82.  Note that while Haas et al. is silent with respect to the particular data being printed, it is pointed out that the selection of the particular type of indicia or “data” to be printed by the print heads is an obvious matter of design choice.  Furthermore the thermal print heads of Haas et al. are capable of printing both “variable” and “invariable” data.  In view of this, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Haas et al. to print any desired data (such as variable and invariable data) so as to efficiently print the desired information onto the printed product.
With respect to claim 13, Haas et al. teaches wherein the variable data in the multi-colored indicia is transferred from the retransfer film 82 onto the one or more target objects 72.
With respect to claim 14, Haas et al. teaches wherein the print data is printed in the multi-colored indicia onto the retransfer film 82 in locations such that the print data is transferred from the retransfer film 82 onto the same target object 72 of the one or more target objects 72 by at least one of the thermal stamps 88.  Note that while Haas et al. is silent with respect to the particular data being printed, it is pointed out that the selection of the particular type of indicia or “data” to be printed by the print heads is an obvious matter of design choice.  Furthermore the thermal print heads of Haas et al. are capable of printing both “variable” and “invariable” data.  In view of this, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Haas et al. to print any desired data (such as variable and invariable data) so as to efficiently print the desired information onto the printed product.
With respect to claim 15, Haas et al. teaches wherein the multi-colored indicia are printed from the different donor ribbons 54B-1, 54B-2, 54B-3 onto the retransfer film 82 while the retransfer film 82 moves by the thermal print heads 56B-1, 56B-2, 56B-3 in only a single direction, as shown in Figure 5B and described on page 21, line 19-page 22, line 21.
With respect to claim 17, Haas et al. teaches wherein the printing the multi-colored indicia and transferring the multi-colored indicia occur at the same location using an inline stamping system, as shown in Figure 5.
With respect to claim 18, note that while Haas et al. appears to teach the printing and transferring occurring in an inline stamping system, the provision of an off-line stamping system (in which the printing and stamping occur in two different locations) is an obvious matter of design choice depending upon the needs and design of the marking process.  Furthermore, it has been held that making elements integral or separable is an obvious matter of engineering choice.  See MPEP 2144.04(V)(B) & (C).  Thus, it would have been obvious to one of ordinary skill in the art to provide the printing and transferring to occur at different locations using an off-line stamping system to provide separate and more compact areas for performing each operation and any necessary maintenance without having to stop operation of the entire machine as desired.  
With respect to claim 19, Haas et al. teaches a multi-color retransfer single stamping system (Fig. 1) comprising:
thermal print heads 56B-1, 56B-2, 56B-3 configured to print different colors from different donor ribbons 54B-1, 54B-2, 54B-3 onto a retransfer film 82 to form multi-colored indicia on the retransfer film 82; and
at least one stamp (i.e., roller 88) configured to apply one or more of pressure or heat onto the retransfer film 82 to transfer the multi-colored indicia from the retransfer film 82 to one or more target objects 72.
See in particular, Figures 5, 5B, and 10 and the description on page 21, line 19-page 24, line 30.  
While Haas et al. only describe one thermal stamp for transferring the indicia to the one or more objects, note that it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP§ 2144.04, part VI, B). In this instance, there has been no unexpected result disclosed.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of thermal stamps to allow for transfer of indicia to multiple objects simultaneously and thereby make a more efficient stamping process.  	   
With respect to claim 20, Haas et al. teaches the thermal print heads 56B-1, 56B-2, 56B-3 are configured to print the multi-colored indicia from the different donor ribbons 54B-1, 54B-2, 54B-3 onto the retransfer film 82 during a single pass of the retransfer film by the thermal print heads, as shown in Figure 5B and described on page 21, line 19-page 22, line 21.  

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haas et al. (WO 00/68015 A2) as applied to claims 1-6, 8-15, and 17-20 above, and further in view of Sangkaratana et al. (US 2020/0130366 A1).
With respect to claims 7 and 16, Haas et al. as modified teaches a stamping system and method as recited with the possible exception of the one or more target objects being IV bags in particular.  Note Haas et al. predominantly describes the stamping system being used for printing on substrates such as ID cards.  However, Sangkaratana et al. describes thermal transfer printing operations can be used for printing variable and invariable data on a variety of substrates such as ID cards or IV bags as described in paragraph [0018].  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the thermal transfer printing system and method of Haas et al. to be used for printing on any desired substrate (such as an IV bag) to allow for efficient printing of any desired data/identification information onto the IV bag for better tracking/identification of objects such as medical containers, packaging, electronics, or other consumable products. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kobayashi et al. (JP 2005-074902 A) teaches a multi-color thermal transfer printer having similarities to the claimed subject matter that are readily apparent.  Additionally, Bruckner et al. (US 2022/0194073 A1) teaches a system for printing on medicinal packaging having similarities to the claimed subject matter that are readily apparent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571)272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-7149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
September 10, 2022